COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              CHARLES V. HAMILTON
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 0280-13-1                                              PER CURIAM
                                                                                       JULY 23, 2013
              ARRIBA CORPORATION AND WCAMC CONTRACTORS
               GROUP SELF-INSURANCE ASSOCIATION


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Charles V. Hamilton, pro se, on brief).

                               (Kevin W. Cloe; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C., on
                               brief), for appellees.


                     Charles V. Hamilton (claimant) appeals a decision of the Workers’ Compensation

              Commission suspending his compensation benefits beginning May 16, 2011 upon a finding that

              claimant unjustifiably refused to cooperate with vocational rehabilitation services offered by

              Arriba Corporation (employer) and further finding claimant had not demonstrated a cure under

              the circumstances of the case. On appeal, claimant lists four “questions to be persented [sic]”

              alleging error with the commission’s decision.

                     Claimant filed his opening brief with this Court on March 25, 2013. Upon receiving

              claimant’s opening brief, this Court instructed claimant that his brief failed to comply with

              Rules 5A:4(d), 5A:20(c), 5A:20(d), 5A:20(e), and 5A:20(h), and instructed him to submit a

              replacement opening brief. Upon receiving an extension of time to file a replacement opening

              brief, claimant filed a replacement opening brief on May 17, 2013. The replacement did not

              correct all of the deficiencies in the original opening brief.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Rule 5A:20(c) requires “[a] statement of the assignments of error with a clear and exact

reference to the page(s) of the transcript, written statement, record, or appendix where each

assignment of error was preserved in the trial court.” Rule 5A:20(d) requires a “clear and

concise statement of the facts that relate to the assignments of error, with references to the pages

of the transcript, written statement, record, or appendix.”

       In his replacement opening brief, claimant presents a limited narrative of the evidence

viewed in the light most favorable to his contentions and cites no authority or precedent

supporting the issues he raises on appeal. “Under our standard of review, [however,] when we

consider an appeal from the commission’s decision, we must view the evidence in the light most

favorable to the party who prevailed before the commission.” K&K Repairs & Constr. v.

Endicott, 47 Va. App. 1, 6, 622 S.E.2d 227, 229 (2005).

       Furthermore, Rule 5A:20(e) requires that an appellant’s opening brief to this Court

contain “[t]he principles of law, the argument, and the authorities relating to each assignment of

error.” Mere unsupported assertions of error “do not merit appellate consideration.” Buchanan

v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). Simply put, claimant’s brief does

not comply with Rule 5A:20(e); it fails to include sufficient principles of law or any citation to

legal authorities in support of the issues. Claimant’s brief also fails to include any “assignments

of error” and only includes a list of questions presented. Claimant’s opening brief does not

include any reference to the pages of the transcript, written statement, record, or appendix where

any assignment of error was preserved. See Rule 5A:20(c).

       Claimant has the burden of showing that reversible error was committed. See Lutes v.

Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992). This Court “will not search the

record for errors in order to interpret the appellant’s contention and correct deficiencies in a

brief.” Buchanan, 14 Va. App. at 56, 415 S.E.2d at 239. Nor is it this Court’s “function to comb

                                                -2-
through the record . . . in order to ferret-out for ourselves the validity of [appellant’s] claims.”

Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625 n.7 (1988) (en banc).

          A pro se litigant appearing “is no less bound by the rules of procedure and substantive

law than a defendant represented by counsel.” Townes v. Commonwealth, 234 Va. 307, 319,

362 S.E.2d 650, 657 (1987); see also Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842,

846 (1999) (“Even pro se litigants must comply with the rules of court.”).

          We find that appellant’s failure to comply with Rule 5A:20 is significant, so we will not

consider his arguments. See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317

(2008).

          Accordingly, we summarily affirm without comment on the merits of the errors assigned

on appeal. Rule 5A:27.

                                                                                             Affirmed.




                                                 -3-